Name: Commission Regulation (EEC) No 1355/79 of 29 June 1979 amending Regulation (EEC) No 2226/78 on detailed rules for the application of intervention measures on the market in beef and veal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/ 10 Official Journal of the European Communities 2. 7 . 79 COMMISSION REGULATION (EEC) No 1355/79 of 29 June 1979 amending Regulation (EEC) No 2226/78 on detailed rules for the application of intervention measures on the market in beef and veal Whereas, following this review, these coefficients should be adjusted ; Whereas the Management Committee for Beef and Veal has not delivered an opinion within the time limit set by its chairman , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No_ 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 425/77 (2), and in particular Article 6 (5)(c) thereof, Whereas detailed rules were adopted for the applica ­ tion of intervention measures on the market in beef and veal by Commission Regulation (EEC) No 2226/78 (3), as last amended by Regulation (EEC) No 1351 /79 (4); whereas the coefficients referred to in Article 6 of Regulation (EEC) No 805/68 should be reviewed annually having regard to the prices recorded during the period most representative of normal market conditions ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2226/78 shall be replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 2 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 29 June 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 61 , 5. 3 . 1977, p. 1 . (3) OJ No L 261 , 26 . 9 . 1978 , p. 5 . (4) See page 3 of this Official Journal . 2. 7. 79 Official Journal of the European Communities No L 163/ 11 ANNEXE  ANHANG  ALLEGATO  BIJLAGE  ANNEX  BILAG DEUTSCHLAND : BELGIQUE/BELGIÃ  : DANMARK : FRANCE : IRELAND : ITALIA : LUXEMBOURG : NEDERLAND : UNITED KINGDOM : A. Great Britain B. Northern Ireland Bullen A BÃ ufs 55 % / Ossen 55 % GÃ ©nisses 55 % / Vaarzen 55 % Taureaux 55 % / Srieren 55 % Kvier 1 Stude 1 Tyre P Ungtyre 1 BÃ ufs U BÃ ufs R BÃ ufs O Jeunes bovins U Jeunes bovins R Jeunes bovins O Steers 1 Steers 2 Vitelloni 1 Vitelloni 2 BÃ ufs, gÃ ©nisses, taureaux extra Vaarzen, le kwaliteit Stieren, le kwaliteit Steers M Steers H Heifers M/H Steers L/M Steers L/H Steers T Heifers T 1,08 0,98 0,96 0,97 0,86 0,92 0,94 0,98 1,22 1,10 0,98 1,18 1.09 0,98 0,92 0,90 1,25 1.10 1,04 1,02 1,09 0,95 0,94 0,90 0,92 0,92 0,90 0,85